Exhibit 10.3.3
(GRAPHIC) [w71456w7145602.gif]
Page 1 of 1
AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT
1. CONTRACT ID CODE
2. AMENDMENT/MODIFICATION NO. 0004
3. EFFECTIVE DATE 07/02/2008
4. REQUISITION/PURCHASE REQ. NO.
5. PROJECT NO. (If applicable)
6. ISSUED BY No Invoice Information 445 12th St., SW, Washington, DC 20554 CODE
00001
7. ADMINISTERED BY (If other than Item 6) CODE
8. NAME AND ADDRESS OF CONTRACTOR (No., street, county, State and Zip Code)
Neustar, Inc. 46000 Center Oak Plaza Sterling, VA 20166 CODE * FACILITY CODE
9A. AMENDMENT OF SOLICITATION NO.
9B. DATED (SEE ITEM 11)
(X) 10A. MODIFICATION OF CONTRACT/ORDER NO. CON07000005
(X) 10B. DATED (SEE ITEM 13)
11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS o The above numbered
solicitation is amended as set forth in Item 14. The hour and date specified for
receipt of Offers
o is extended, o is not extended. Offers must acknowledge receipt of this
amendment prior to the hour and date specified in the solicitation or as
amended, by one of the following methods:
(a) By completing Items 8 and 15, and returning ____ copies of the amendment;
(b) By acknowledging receipt of this amendment on each copy of the offer
submitted: or (c) By separate letter or telegram which includes a reference to
the solicitation and amendment numbers. FAILURE OF YOUR ACKNOWLEDGMENT TO BE
RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PRIOR TO THE HOUR AND
DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If by virtue of this
amendment you desire to change an offer already submitted, such change may be
made by telegram or letter, provided each telegram or letter makes reference to
the solicitation and this amendment, and is received prior to the opening hour
and date specified.
12. ACCOUNTING AND APPROPRIATION DATA (If required) No Funding Information
13. THIS ITEM ONLY APPLIES TO MODIFICATION OF CONTRACTS/ORDERS. IT MODIFIES THE
CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14. CHECK ONE
A. THIS CHANGE ORDER IS ISSUED PURSUANT TO: (Specify authority) THE CHANGES SET
FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.
B. THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office, appropriation date, etc.) SET FORTH
IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43.103(b).
C. THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF: ü D.
OTHER (Specify type of modification and authority) FAR 1.6, “Authority of the
Contracting Officer”
E. IMPORTANT: Contractor x is not, o is required to sign this document and
return ___ copies to the issuing office.
14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.) The purpose of
this modification is to accept and incorporate Change Order Proposal
(CPO) Number 2 into the contract. COP #2 is accepted at a cost of $12,096.00. A
copy of the respective COP is attached. Funding will be via NANPA and will be
paid by FCC Billing & Collection Agent, WELCH & Co. Except as provided herein,
all terms and conditions of the document referenced in Item 9A or 10A, as
heretofore changed, remains unchanged and in full force and effect.
15A. NAME AND TITLE OF SIGNER (Type or print)
15B. CONTRACTOR/OFFEROR (Signature of person authorized to sign) 15C. DATE
SIGNED 16A. NAME AND TITLE OF CONTRACTING OFFICER (Type or print)
Anthony Wimbush 16B. United States of America
BY /s/ Anthony S. Wimbush
(Signature of Contracting Officer) 16C. DATE SIGNED 07/02/2008 NSN
7540-01-152-8070 PREVIOUS EDITION UNUSABLE STANDARD FORM 30 (REV. 10-83)
Prescribed by GSA FAR (48 CFR) 53.243

 



--------------------------------------------------------------------------------



 



National Pooling Administration
Contract #CON07000005
Change Order Proposal #2
(INC Issue #578 — Update TBPAG to Limit Timeframe for Block Reservations)
June 13, 2008

      NeuStar, Inc.   46000 Center Oak Plaza
Sterling VA, 20166

 



--------------------------------------------------------------------------------



 



Nat’l PAS — Change Order #2 — Block Reservations   June 13, 2008

Table of Contents

             
1
  Introduction     3  
2
  Industry Numbering Committee (INC) Issue     4  
3
  Industry Numbering Committee (INC) Resolution     4  
4
  The Proposed Solution     6  
5
  Assumptions and Risks     6  
6
  Cost     6  
7
  Conclusion     7  

      © NeuStar, Inc. 2008   -ii-

 



--------------------------------------------------------------------------------



 



      Nat’l PAS — Change Order #2 — Block Reservations   June 13, 2008

1 Introduction
1.1 Purpose and Scope
In accordance with NeuStar’s National Pooling Administration contract1 and our
constant effort to provide the best support and value to both the FCC and the
telecommunications industry, NeuStar, as the National Pooling Administrator
(PA), hereby submits this change order proposal to the Federal Communications
Commission (FCC) for approval. This change order complies with the contractual
requirements set forth in Clause C.1 of the CONTRACT FOR POOLING ADMINISTRATION
SERVICES FOR THE FEDERAL COMMUNICATIONS COMMISSION, effective August 15, 2007,
which reads as follows at Section 2.5.4:
2.5.4 Modifications of Guidelines
The PA shall participate in the development and modification of guidelines and
procedures, which may or may not affect the performance of the PA functions.
These changes may come from regulatory directives and/or industry-initiated
modifications to guidelines. In addition, new guidelines may be developed as
appropriate to comply with regulatory directives. The PA shall implement any
changes determined to be consistent with regulatory directives.
The PA shall:

  •   Provide, in real time, technical guidance to ensure processes and
procedures are effective in meeting the goals of the change.     •   Provide
issues and contributions, and be prepared to discuss at INC meetings how the
proposed change promotes numbering policy and/or benefits the NANP and how the
change will affect the PA’s duties, obligations and accountability.     •  
Assess and share in real time (i.e., during discussion) the cost implications
and administrative impact of the change upon the PA’s duties and
responsibilities in sufficient detail as needed by the INC.

When the INC places any changes to its guidelines in final closure, the PA shall
submit an assessment regarding the impact of scope of work, time and costs to
the INC, the NANC and the FCC within 15 calendar days. The PA shall post changes
in procedures on its web site prior to the change taking effect.
Specifically, the PA shall:

  •   Notify all interested parties when guidelines have changed.     •  
Interpret guideline changes and impact upon processes.     •   Identify
implementation date or effective date.     •   Provide notification of new forms
or tools that may be required.     •   Identify a Single Point of Contact
(SPOC) within the PA to answer questions.

The NANC shall be consulted at the FCC’s discretion regarding the suggested
implementation date to determine the likely impact on service provider processes
and
 

1   FCC Contract Number CON07000005

      © NeuStar, Inc. 2008   -3-

 



--------------------------------------------------------------------------------



 



      Nat’l PAS — Change Order #2 — Block Reservations   June 13, 2008

systems (i.e., whether it would be unduly burdensome or would unfairly
disadvantage any service provider or group of service providers per the PA’s
obligations and NANP administrative principles). The PA shall also seek input on
implementation dates from service providers that log in to PAS and vendors that
interface with PAS.
2 Industry Numbering Committee (INC) Issue
As a result of concerns raised by the industry regarding the length of time for
block reservations, members of the INC brought in an issue to address the
timeframe for block reservations. The INC issue statement is reproduced below:
INC Issue Statement:
At INC 97 under Issue 562 — Block Reservations, INC agreed to add text to the
TBPAG to allow an SP to reserve blocks while awaiting outcome of its safety
valve waiver request submitted to the appropriate state commission or regulatory
authority. The block will be held in reserved status for 6 months unless the SP
notifies the PA to release the block from reserved status or requests the block
in conjunction with its approved safety valve waiver. INC may wish to reconsider
the 6-month timeframe to ensure blocks aren’t unavailable for assignment any
longer than truly necessary to meet SPs’ needs.
3 Industry Numbering Committee (INC) Resolution
On May 30, 2008, the INC placed Issue 578 — Update TBPAG to Limit Timeframe for
Block Reservations into final closure, with the following language.
     Resolution from INC:
The following text changes were made to the noted sections within the TBPAG:

      © NeuStar, Inc. 2008   -4-

 



--------------------------------------------------------------------------------



 



Nat’l PAS — Change Order #2 — Block Reservations   June 13, 2008

3.12   An SP may request to reserve a block(s) when a safety valve waiver
request has been submitted to the appropriate regulatory authority. The SP shall
provide a statement of certification including the date the waiver was
submitted, the denial tracking number from PAS for the waiver request (if
available) and the tracking number from PAS of the reservation request to the PA
via fax or email. Blocks shall remain in a reserved status for three (3) months
from the date the Part 3 is approved for the block reservation request, unless
the block is assigned or the reservation is canceled or extended prior to the
block reservation expiration date. An SP may request one three-month reservation
extension if the appropriate regulatory authority has not acted upon the SP’s
waiver request by the original block reservation expiration date. An SP shall
cancel its block(s) reservation immediately when the SP determines that it no
longer needs the block(s) or the appropriate regulatory authority denies the
SP’s waiver request. [Issue 578]   4.5   An SP may request to reserve a block(s)
when a safety valve waiver request has been submitted to the appropriate
regulatory authority. The SP shalf provide a statement of certification
including the date the waiver was submitted, the denial tracking number from PAS
for the waiver request (if available) and the tracking number from PAS of the
reservation request to the PA via fax or email. Blocks shall remain in a
reserved status for three (3) months from the date the Part 3 is approved for
the block reservation request, unless the block is assigned or the reservation
is canceled or extended prior to the block reservation expiration date. An SP
may request one three-month reservation extension if the appropriate regulatory
authority has not acted upon the SP’s waiver request by the original block
reservation expiration date. An SP shall cancel its block(s) reservation
immediately when the SP determines that it no longer needs the block(s) or the
appropriate regulatory authority denies the SP’s.waiver request. [Issue 578]  
8.3.5   The following criteria shall be used by the PA in reviewing a
thousands-block reservation request from an SP that has submitted a safety valve
waiver to the appropriate regulatory authority:

  a)   The applicant shall provide a statement of certification including the
date the waiver was submitted, the denial tracking number for the waiver request
from PAS (if available) and the tracking number from PAS of the reservation
request to the PA via fax or email.     b)   The PA shall process requests for
block reservations within 7 calendar days of receiving the request.     c)  
Blocks shall remain in a reserved status for .three (3) months from the date the
Part 3 is approved for the block reservation request, unless the block is
assigned, or the reservation is canceled or extended prior to the block
reservation expiration date.

      © NeuStar, Inc. 2008   -5-

 



--------------------------------------------------------------------------------



 



Nat’l PAS — Change Order #2 — Block Reservations   June 13, 2008

  d)   The PA shall send an e-mail reminder to the SP 7 calendar days prior to
the block reservation expiration date, advising the SP that the reserved block
will be placed back into the pool one (1) calendar day after the block
reservation expiration date if the reserved block has not been assigned or the
reservation has not been canceled or extended.

[Issue 578]
4 The Proposed Solution

The National Pooling Administrator has reviewed the changes to the TBPAG to
determine whether and how it will impact either the pooling operations or the
Pooling Administration System (PAS). As a result of our assessment, we developed
the following proposed solution to address the changes that the INC recommended,
in a cost-effective and efficient manner.   Under the amendments to the TBPAG
relating to reserved blocks, PAS will be modified to change the block
reservation timeframe from six months to three months. Also, to address the
additional tasks contained in the amendments to the TBPAG, PAS will be modified
to allow the SP to request a one time three-month extension for blocks
previously reserved that have not yet passed the block reservation expiration
date. There will be no documentation required from the SPs for this extension
request. PAS must be further modified to automatically send an email notice to
the SP seven calendar days prior to the block reservation expiration date
informing the SP that the blocks currently reserved will be placed back into the
pool one calendar day after the block reservation expiration date if the SP has
not requested (1) that the reserved block be either assigned or extended, or
(2) that the reservation be canceled.   Block reservations are allowed only for
safety valve waiver requests.   User manuals will be updated as appropriate.

5 Assumptions and Risks
Part of the Pooling Administrator’s assessment of this change order is to
identify the associated assumptions and consider the risks that can have an
impact on our operations.
This change order affects only the system, and would have no impact on our
day-to-day operations.
6 Cost
In developing this proposal, we considered the costs associated with
implementing the proposed solution, including the resources required to complete
discrete milestones on a timeline for

      © NeuStar, Inc. 2008   -6-

 



--------------------------------------------------------------------------------



 



Nat’l PAS — Change Order #2 — Block Reservations   June 13, 2008

implementation. The timeline includes preparation, development, testing, proper
documentation updates, monitoring, and execution of the solution. A change to
the guidelines shortening the reservation time from 6 months to 3 months would
not have necessitated a change order. However, the additional system
modifications permitting the additional three-month extension and the reminder
email do require a change order.
The cost of modifying the system to implement the changes to the TBPAG will be
$12,096.00.
7 Conclusion
This change order proposal presents a viable solution that addresses the
amendments to the TBPAG and is consistent with the terms of our contract. We
respectfully request that the FCC review and approve this change order.

      © NeuStar, Inc. 2008   -7-

 